DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 12-22 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Eager et al. (U.S. Patent Application Publication No. 2021/0056804; hereinafter “Eager”).
	Note: The patent application published as Eager was filed July 30, 2020, however, the application benefits from an earliest effective filing date of August 19, 2019 based on a priority claim to provisional application number 62/888,708, and is thus applicable prior art under 35 U.S.C. 102(a)(2).  The Examiner has reviewed the priority documents and positions that the specification and drawings set forth in the provisional application are substantially the same as the specification and drawings as published in the Eager publication, and as such the provisional application fully supports the entirety of the Eager disclosure. 

a table having at least one betting area (figure 2), each of the at least one betting area including a plurality of betting targets on which bets can be placed (paragraph 0059); 
a camera, wherein the camera is arranged to capture the table to generate an image (figure 3 and paragraph 0043); and 
an information processing device (figure 3[tracking controller 104] and paragraph 0044), wherein the information processing device is configured to: 
based on a position of one of a plurality of stacks of gaming chips that are in a same one of the at least one betting area represented in the image, identify on which of the betting targets the respective stack of gaming chips is being bet and determine which of the plurality of stacks is a main player's stack and which of the plurality of stacks is a back-betting player's stack based on the image (figures 2, 4, and paragraphs 0059-088, wherein Eager clearly discloses the same processes of determining, based on analyzing images, the position of stacks of chips in the betting areas and linking stacks with players, thereby ultimately determining who placed which wager and linking the wager comprising a stack of chips to identifiable information associated with the player who placed the wager, which enables the system to manage betting from main or primary players by linking which of the plurality of stacks of chips is the main player’s stack and betting from one or more back players by linking which of the plurality of stacks are back player stacks, based on image analysis of the playing area).
Eager also discloses that the information processing device is configured to perform the determination of which of the plurality of stacks is the main player's stack and which of the plurality of stacks is the back-betting player's stack based on positional relationships of the plurality of stacks relative to each other (paragraph 0059, wherein Eager discloses in some embodiments there may be indicia to distinguish between wagers placed by main players and back players, thus in such embodiments, the 
Eager also discloses that the information processing device is configured to perform the determination of which of the plurality of stacks is the main player's stack and which of the plurality of stacks is the back-betting player's stack based on a positional relationship between the respective stacks and the betting target on which the stack is bet (paragraph 0059, as discussed above, and further Eager discusses other indicia area placed on the betting areas based on the type of game; see paragraph 0056, thus it appears straight forward that based on the type of game being played, each player betting area incorporates targets or different bets related to the underlying game, for example, in a baccarat game, there are at least banker, player, and tie bets, thus stacks of chips can be placed on specific target bets in the betting area, based on the underlying game type, such as in both an area designated for the main player and an area designated for the back players as discussed above).
Eager also discloses that the camera is configured to capture one or more players betting the stacks of gaming chips (paragraph 0043); and the information processing device is configured to recognize in the image each of the one or more players who has bet the plurality of stacks, and perform the determination of which of the plurality of stacks is the main player's stack and which of the plurality of stacks is the back-betting player's stack based on the results of the recognition (figures 2, 4, and paragraphs 0059-088, wherein as detailed above, Eager discloses recognizing, through image analysis, in the image each of the one or more players who has bet the plurality of stacks and determining which player is the main player and which player is the back player; see specifically paragraph 0082 in which main and back players interact and the game system maintains a link between the stacks and the players; see also figures 13-15 and paragraphs 0128-0135).
	Eager also discloses that the information processing device is configured to recognize in the image a body part or clothing part of each of the one or more players who has bet the stack on the same betting 
Eager also discloses that the information processing device is configured to identify which body part or clothing part of the recognized body part or clothing part is a body part or clothing part of each of the main player and the back-betting player, and perform the determination of which of the plurality of stacks is the main player's stack and which of the plurality of stacks is the back-betting player's stack based on the identification (figures 13-15 and paragraph 0128-0135 discusses specific body parts, such as hands; moreover, the Eager disclosure discusses identifying poses, body parts, faces, and the like for the purposes of player identification for linking to stacks of chips; see paragraphs 0090-0127 and figures 5-12).
Eager also discloses that the information processing device is configured to determine a direction of the recognized body part or clothing part, and perform the determination of which of the plurality of stacks is the main player's stack and which of the plurality of stacks is the back-betting player's stack based on the result of the determination of the direction (in addition to all of the above discussion, it appears orientation/direction of a body part is utilized in the image analysis/recognition processes that determine which player is associated with which stack of chips; see paragraph 0132).
	Eager also discloses that the information processing device is configured to determine whether the plurality of stacks bet on the same betting area are stacks of a same player based on the image (the totality 
	Eager also discloses that the information processing device is configured to determine whether the plurality of stacks are stacks of a same player based on a distance of the plurality of stacks from each other (the totality of Eager is clearly directed to associating stacks of chips with players including both active/main players and back players, thus based on the underlying type of game and the type of target bets therein, the Eager system is necessarily able to perform a determination that a plurality of stacks are stacks of a same player, such as the main player, based on a distance of the plurality of stacks from each other, as discussed above with respect to the betting area being divided, in at least one embodiment, into areas for wagers to be placed for main players and areas for wagers to be placed for back players, the image analysis of the betting area would readily recognize multiple stacks in the main player’s betting region, as their distance is limited by the region, and link these stacks to the same main player)
	Eager also discloses that the image is one of a plurality of images obtained in chronological order, and the information processing device is configured to perform the determination of which of the plurality of stacks is the main player's stack and which of the plurality of stacks is the back-betting player's stack based on the plurality of instances of images obtained in chronological order (paragraph 0057, 0064, 0066-0068, wherein Eager discloses capturing images as video, which is interpreted to be chronological order, and perform image analysis and various determinations on a frame by frame basis of the video).
	Eager also discloses that the information processing device is configured to perform the determination of which of the plurality of stacks is the main player's stack and which of the plurality of stacks is the back-betting player's stack based on an order in which the plurality of stacks bet on the same 

Examiner Remarks
	Shigeta (U.S. Patent Application Publication No. 2019/0236891) was published on August 1, 2019 and thus is available as prior art under 35 U.S.C. 102(a)(1) as the earliest effective filing date of the present application appears to be November 14, 2019 based on a foreign priority benefit.
	If applicable, the Examiner respectfully requests Applicant’s statement on the record to exclude the above identified reference from applicability as prior art under 35 U.S.C. 102(a)(1) under the in view of the 102(b)(1)(A) exclusion as the named inventor of the above identified reference appears to be the same inventor of the present application, however, notably, it appears the assignment data indicates differing assignees.  Based on the common inventorship, it appears the 35 U.S.C. 102(b)(1)(A) exclusion applies.
	For the sake of compact prosecution, the Shigeta reference was not applied against the claims in a prior art rejection, but may be applied in a future office action if Applicant fails to position the exclusion applies to the present application.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached Notice of References Cited (PTO-892).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MILAP SHAH whose telephone number is (571)272-1723. The examiner can normally be reached Monday - Friday, 9:30-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KANG HU can be reached on 571-270-1344. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MILAP SHAH/Primary Examiner, Art Unit 3715